The opinion denying a rehearing was delivered by
Mr. Justice Westcott.
The rehearing is denied. The contract is as we have stated it at length in the opinion.
The basis of this petition is the idea that in case Greeley and Blaisdell failed to complete the contract they were to be entitled to the Jen per cent, reserved if Lara, Boss & Co. did complete the work and receive it from the United States. That was not the contract. Simply reading it will disclose that there was no privity between G. and B. and the United States. G. and B. agreed that L., B. & Co. should retain this ten per cent, if they violated this contract. They have violated their contract and must abide by the consequences of their own act as between L., B. & Co. and G. and B. L., B. & Co. had a right to retain the ten per cent. I have not the least doubt of the correction of the conclusion reached.